2022 WI 59

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:               2020AP925


COMPLETE TITLE:         James Cobb and Judith Cobb,
                                  Plaintiffs-Appellants-Cross-
                        Respondents-Petitioners,
                             v.
                        Gary A. King,
                                  Defendant-Respondent-Cross-Appellant.

                             REVIEW OF DECISION OF THE COURT OF APPEALS
                                        (2021 – unpublished)

OPINION FILED:          July 6, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:          March 2, 2022

SOURCE OF APPEAL:
   COURT:               Circuit
   COUNTY:              Oconto
   JUDGE:               Jay N. Conley

JUSTICES:
Per curiam. ANN WALSH BRADLEY, J., filed a concurring opinion,
in which DALLET, J., joined. REBECCA GRASSL BRADLEY, J., filed a
dissenting opinion. HAGEDORN, J., filed a dissenting opinion.
NOT PARTICIPATING:



ATTORNEYS:


       For             the        plaintiffs-appellants-cross-respondents-
petitioners, there were briefs filed by George Burnett, Laina P.
Stuebner, and Law Firm of Conway, Oleniczak & Jerry, S.C., Green
Bay. There was an oral argument by George Burnett.


       For the defendant-respondent-cross-appellant, there was a
brief by Josiah R. Stein and Law Office of Josiah R. Stein, LLC,
Green Bay. There was an oral argument by Josiah R. Stein.
                                                                     2022 WI 59
                                                             NOTICE
                                               This opinion is subject to further
                                               editing and modification.   The final
                                               version will appear in the bound
                                               volume of the official reports.
No.    2020AP925
(L.C. No.   2018CV139)

STATE OF WISCONSIN                         :            IN SUPREME COURT

James Cobb and Judith Cobb,

          Plaintiffs-Appellants-Cross-
Respondents-Petitioners,                                          FILED
      v.
                                                              JUL 6, 2022
Gary A. King,
                                                                Sheila T. Reiff
                                                             Clerk of Supreme Court
            Defendant-Respondent-Cross-Appellant.




      REVIEW of a decision of the Court of Appeals.               Dismissed as

improvidently granted.



      ¶1    PER   CURIAM.   James   and   Judith     Cobb     petitioned       for

review of a decision of the court of appeals, Cobb v. King, No.

2020AP925, unpublished slip op. (Wis. Ct. App. May 11, 2021),

which affirmed the circuit court's grant of summary judgment to

Gary King.     After reviewing the record and the briefs, and after

hearing oral arguments, we conclude that this matter should be

dismissed as improvidently granted.
                                                 No.   2020AP925



    By the Court.—The review of the decision of the court of

appeals is dismissed as improvidently granted.




                                2
                                                                        No.   2020AP925.awb




       ¶2        ANN   WALSH        BRADLEY,       J.     (concurring).         I    write

separately because, as I have written in the past, I believe

that this court should explain to the litigants and the public

the reason for the dismissal.                  See Fond du Lac County v. S.N.W.,

2021    WI       41,   ¶3,   396      N.W.2d 773,       958   N.W.2d 530      (Ann   Walsh

Bradley, J., dissenting).

       ¶3        Although the court has been inconsistent, in my view

the court's general practice should be to provide an explanation

for    a    dismissal        of   a   petition      for    review   as    improvidently

granted.          See id., ¶¶6-10.             It is the least we can do for

parties who have expended substantial time, energy, and money

litigating this case and seeking a resolution from this court.

       ¶4        After reviewing the court of appeals opinion, together

with       the    record      and     the   briefs,       and   after     hearing     oral

arguments, this review is deemed improvidently granted.                                The

issues for which we took the case will not lead to any further

development, clarification, or harmonization of the law.                               See
Wis. Stat. § (Rule) 809.62(1r) (2019-20).                       Thus, further review

by this court and publication of an opinion would not serve any

purpose.

       ¶5        For the foregoing reasons, I respectfully concur.

       ¶6        I am authorized to state that Justice REBECCA FRANK

DALLET joins this concurrence.




                                               1
                                                                    No.    2020AP925.rgb



      ¶7    REBECCA GRASSL BRADLEY, J.               (dissenting).

            It must not be. There is no power in Venice
                   Can alter a decree established.
                'Twill be recorded for a precedent,
               And many an error by the same example
              Will rush into the state. It cannot be.
William Shakespeare, The Merchant of Venice act 4, sc. 1, ll.

215–19 (Jay L. Halio ed., 1993) (statement of the character

Portia).

      ¶8    A majority of this court forgoes an opportunity to
correct    an   objectively       erroneous    interpretation         of    law.      In

Borek   Cranberry        Marsh,   Inc.    v.   Jackson      County,        this    court

created a flawed——yet binding——precedent, which requires lower

courts to ignore the plain meaning of Wis. Stat. § 706.10(3).

2010 WI 95, 328 Wis. 2d 613, 785 N.W.2d 615.                      This court should

adopt a meaning grounded in the statutory text.

      ¶9    Wisconsin Stat. § 706.10(3) states, "[i]n conveyances

of lands words of inheritance shall not be necessary to create

or convey a fee, and every conveyance shall pass all the estate

or   interest    of   the      grantor   unless      a   different    intent       shall

appear expressly or by necessary implication in the terms of

such conveyance."           In Borek, this court held both clauses of

§ 706.10(3)      apply    to    easements,     although      it    acknowledged      "a

cursory reading of § 706.10(3) might suggest that its provisions

do not govern easements[.]"               328 Wis. 2d 613, ¶22.               It then

muddled    the     language       of     the   two       clauses     and     concluded

§ 706.10(3) creates a presumption that an easement runs with the
land unless the deed creating the easement "expressly or by


                                           1
                                                                     No.       2020AP925.rgb


necessary implication" says otherwise.                        Section 706.10(3) has

nothing to say about whether an easement runs with the land or

is personal and non-transferrable.

       ¶10    Applying         a     textual         methodology         of         statutory

interpretation         leads       inexorably    to     the    conclusion           that    the

statute's     first     clause       governs    only     a     document       creating       or

conveying a fee.         See generally State ex rel. Kalal v. Cir. Ct.

for Dane Cnty., 2004 WI 58, 271 Wis. 2d 633, 681 N.W.2d 110

(embracing the textualist approach to statutory interpretation).

The court was not asked to interpret such a document in Borek,

nor has it been asked to in this case.

       ¶11    "An easement is something quite different from a fee

or a limited fee.         In the one case title does not pass, but only

a right of use or privilege in the land of another.                                   In the

other    cases    the    title       does   pass,       even    though        the    use     be

limited."        Polebitski v. John Week Lumber Co., 157 Wis. 377,

381,    147   N.W. 703       (1914);     see    also     Colson     v.    Salzman,           272

Wis. 397,       401,    75     N.W. 421        (1956)     (citing        Polebitski           as
establishing "that an easement differs from a fee or a limited

fee in that in case of an easement title does not pass but only

a right to use or privilege in the land of another").                                      This

court did not address Polebitski or other cases reciting this

black letter law, although the dissent relied heavily on them.

Borek,    328    Wis. 2d 613,          ¶57–63    &    nn.7–9     (Abrahamson,              C.J.,

dissenting).

       ¶12    The second clause, while applicable to easements, was
irrelevant in Borek, and it is in this case as well.                                After an

                                            2
                                                                    No.    2020AP925.rgb


easement     is     created,      the    second    clause     codifies          a   strong

presumption that a transfer of the easement passes all interest

in the easement.          If the interest is only personal, attempting

to transfer it does not create a right of transferability.                            Id.,

¶67.

       ¶13   Only this court can fix its misinterpretation of Wis.

Stat.    § 706.10(3)       in   Borek.      See    Johnson     v.   Wis.        Elections

Comm'n, 2021 WI 87, ¶21, 399 Wis. 2d 623, 967 N.W.2d 469 (quoted

source omitted).         Short of legislative action, unless this court

overturns       Borek,    its   erroneous       rule   will   continue         to   govern

easements.        This need not be the case.            "Because these decisions

are objectively wrong, we must overturn them in fulfilling our

duty to properly interpret the law."                      Friends of Frame Park,

U.A. v. City of Waukesha, 2022 WI __, ¶42, __ Wis. 2d __, __

N.W.2d __ (Rebecca Grassl Bradley, J., concurring) (citing Wenke

v. Gehl Co., 2004 WI 103, ¶21, 274 Wis. 2d 220, 682 N.W.2d 405).

I    respectfully       dissent    from   the     majority's    decision            not   to

decide the law.
                                   I.    BACKGROUND

       ¶14   This case involves a dispute among neighbors.                                The

record contains the diagram below.                 Gary King's property, shown

in    purple,     is   landlocked.        The    Cobbs'    property       is    shown     in

yellow.      King moves through the Cobbs' property, along the path

marked by a series of red "X"s, to enter and exit his property.

Whether he has an ingress/egress easement giving him a legal

right to move along the path for this purpose turns on whether
the     Cobbs'         predecessors-in-interest            conveyed        to       King's

                                           3
                                                         No.   2020AP925.rgb


predecessors   an   easement   running   with   the   land   or   merely   a

personal, non-transferrable easement.




                                   4
                                                         No.   2020AP925.rgb




    ¶15   In     1978,   the   Cobbs'   predecessors,    the     Rierdons,

granted   an    ingress/egress   easement   to   the    Hessils,    King's

predecessors.     In relevant part, the deed creating the easement

states:

    The undersigned, BARBARA RIERDON, GERALD GEHLING AND
    MARGARET GEHLING, wife of GERALD GEHLING, being
    holders and owners to the same, do hereby, in
    consideration of One Dollar and other good and
    valuable consideration, grant, convey, give over and
    allow to HERBERT HESSIL and JEAN HESSIL, his wife, a
    right of ingress and egress for the purpose of
    vehicular traffic only to the following described
    property[.]
The easement was recorded with the Oconto County Register of
Deeds.

                                    5
                                                                            No.    2020AP925.rgb


       ¶16     In the 1980s, the Rierdons sold their land to the

Cobbs.       The land contract noted the property was "SUBJECT to an

easement[.]"          In 2009, the Hessils conveyed their property to

King and Melissa Hermes.                  This conveyance did not mention the

easement.           Hermes    subsequently         executed       a   quitclaim         deed    to

King.

       ¶17     The Cobbs sued King, seeking a declaration that the

easement conveyed by the Rierdons to the Hessils was personal to

the Hessils, i.e., that King has no right to the easement.                                    They

also       sought    injunctive          relief.      King    counterclaimed              for    a

declaration         that     the    easement        ran    with       the   land        and    was

transferred to him by the Hessils.

       ¶18     King    moved       for    summary    judgment,        which       the    circuit

court      granted.1         The    circuit        court   reasoned         that     words      of

inheritance, such as "heirs and assigns," are unnecessary for an

easement to run with the land.                       The Cobbs appealed and lost

because the court of appeals was bound by Borek.2                                 The court of

appeals explained:

       King correctly argues that Borek . . . controls our
       decision of whether Wis. Stat. § 706.10(3) applies to
       easements. . . .

       The Borek decision made clear that . . . § 706.10(3)
       applies to easements, thus precluding the Cobbs'
       argument that the statute does not apply in this case.
       We are bound by this controlling precedent.[3]


       1   The Honorable Jay N. Conley, Oconto County, presided.

       Cobb v. King, No. 2020AP925, slip op. (Wis. Ct. App. May
       2

11, 2021) (per curiam).
       3   Id., ¶¶18, 20 (internal citation omitted).

                                               6
                                                        No.   2020AP925.rgb


This court granted the Cobbs' petition for review.

                      II.    STANDARD OF REVIEW

     ¶19   This   case      presents     a   question    of     statutory

interpretation,   which   this   court   reviews   independently.      Eau

Claire Cnty. Dep't of Hum. Servs. v. S.E., 2021 WI 56, ¶13, 397

Wis. 2d 462, 960 N.W.2d 391 (citing State v. Stephenson, 2020 WI

92, ¶18, 394 Wis. 2d 703, 951 N.W.2d 819).         Whether to dismiss a

petition as improvidently granted is a discretionary decision.

Cf. Wis. Stat. § (Rule) 809.62(1r) (explaining whether to grant

a petition is "a matter of judicial discretion").4




     4 "The construction of an unambiguous deed is . . . a
question of law.     However, if the language of the deed is
ambiguous, then the intent behind the language presents a
question of fact."    Konneker v. Romano, 2010 WI 65, ¶23, 326
Wis. 2d 268, 785 N.W.2d 432 (citations omitted).

     The construction of the deed is beyond the scope of my
writing because my primary concern is with the Borek majority's
erroneous statutory interpretation.       Even if this court
overturned Borek, the Cobbs' argument might not prevail for
another reason.   The circuit court concluded that the easement
is appurtenant.    An "appurtenant easement" is "[a]n easement
created to benefit another tract of land, the use of easement
being incident to the ownership of that other tract."
Appurtenant easement, Black's Law Dictionary (11th ed. 2019).
Arguably, such an easement is presumed to run with the land.
See, e.g., Jon W. Bruce & James W. Ely, Jr., The Law of
Easements & Licenses in Land § 9:1 (updated Apr. 2022) ("Unless
prevented by the terms of its creation, an easement appurtenant
is transferred with the dominant property even if this is not
mentioned in the instrument of transfer."); 25 Am. Jur.
Easements and Licenses § 9 ("[A]n easement appurtenant runs with
the land."); 28A C.J.S. Easements § 17 ("An easement appurtenant
runs with the land, which is to say that the benefit conveyed by
or the duty owed under the easement passes with the ownership of
the land to which it is appurtenant.").

                                   7
                                                                                No.    2020AP925.rgb


                                           III.    ANALYSIS

                                A.   Borek & Its Clear Errors

       ¶20     Borek's facts are indistinguishable from the facts of

this    case.            Carl    Nemitz      purchased        an    easement      from          Jackson

County.       328 Wis. 2d 613, ¶1.                     The deed granted water flowage

rights to "CARL NEMITZ, his heirs, and assigns" and sand removal

rights to "the Grantee," who the document identified as "CARL

NEMITZ."       Id.         Nemitz transferred the land to the Boreks, who

then transferred it to Borek Cranberry Marsh, Inc. (BCM).                                           Id.

When BCM attempted to remove sand, the county objected, claiming

the sand removal rights did not run with the land.                                          Id., ¶2.

BCM sued.          Id.

       ¶21     This court held the easement ran with the land.                                         It

reasoned       Wis.        Stat.       § 706.10(3)           governs       easements;             then,

twisting the text, it concluded the sand removal rights could be

transferred          because         the    deed       did    not       contain       an    "express

statement"         or     "necessary         implication"          that    the    easement          was

"only    a    limited,          non-transferable             right[.]"          Id.,       ¶3.      The
negative implication that could be drawn based on the presence

of words of inheritance for the water flowage rights and their

conspicuous         absence          from   the    sand      removal      rights       was       not    a

"necessary" implication.

  Error 1:          Ignoring the Text & Mixing Two Independent Clauses

       ¶22     The Borek majority did not start with the statute's

language.           "[T]he       beginning        seems      to    be    more    than       half    the

whole,       and    many        of   the    points      being      sought       seem       to    become
manifest on account of it."                        Teigen v. Wis. Elections Comm'n,

                                                   8
                                                                          No.       2020AP925.rgb


No. 2022AP91, unpublished order (Wis. Mar. 28, 2022) (Rebecca

Grassl Bradley, J., concurring) (1 Aristotle, Nicomachean Ethics

ch.7 (approximately 340 B.C.)).                    An opinion resting on a weak

foundation is not be entitled to application of stare decisis.

See Johnson v. Wis. Elections Comm'n, 2022 WI 14,                                    ¶259, 400

Wis. 2d 626,         971      N.W.2d 402      (Rebecca          Grassl      Bradley,          J.,

dissenting), summarily rev'd sub. nom., Wis. Legislature v. Wis.

Elections      Comm'n,      595     U.S.    __,    142    S. Ct. 1245           (2022)       (per

curiam) ("The primary and most important factor to weigh in

considering         whether    to    overrule      an    earlier        decision        is    its

correctness."            (quoting    Bryan    A.    Garner         et   al.,     The    Law    of

Judicial Precedent 397 (2016))).

       ¶23     In    dissent,       then-Chief      Justice         Shirley         Abrahamson

explained Wis. Stat. § 706.10(3) has two clauses, "each complete

by    itself    and      capable    of     standing      as    a    separate        sentence."

Borek,    328       Wis. 2d 613,      ¶53     (Abrahamson,          C.J.,       dissenting).

Section 706.10(3), broken into those clauses, provides:

       1. In conveyances of lands words of inheritance shall
          not be necessary to create or convey a fee, and

       2. every conveyance shall pass all the estate or
          interest of the grantor unless a different intent
          shall appear expressly or by necessary implication
          in the terms of such conveyance.
"As written, the first clause of . . . § 706.10(3) provides that

in conveyances of lands, words of inheritance (that is, words

like    'heirs'      and   'assigns')        are   not        necessary     to       create   or

convey a fee."                Borek, 328 Wis. 2d 613, ¶55.                      "The second

clause . . . provides that every conveyance shall pass all of
the    estate       or   interest     of     the   grantor         unless       a     different

                                              9
                                                                          No.   2020AP925.rgb


implication appears expressly or by necessary implication in the

terms      of   such     conveyance."             Id.,    ¶56.      Legislative     history

(discussed in more detail in the next section), confirms the

independence of these clauses.                    Id., ¶¶74–80.

       ¶24      The      first         clause            has      two     key      phrases:

(1) "conveyances of land"; and (2) "create or convey a fee."

The clause does not apply to every document that could be deemed

a     "conveyance         of        land"        but      "only     to    a     subset    of

conveyances . . . that 'create or convey a fee.'"                                Id., ¶60.

While an easement could be a conveyance of land,5 it certainly is

not a fee.            See id., ¶57.             "[I]t is abundantly clear that the

granting of easement does not convey title to the land to an

easement        holder    but       only    a    right    or   privilege."        Id.,   ¶58

(citing Polebitski, 157 Wis. at 381); see also Berger v. Town of

New    Denmark,        2012    WI    App    26,       ¶¶12–14,    339    Wis. 2d 336,    810

N.W.2d 833 (noting the common law distinction between a fee and

an    easement).         Chief       Justice      Abrahamson       correctly     concluded,

"[t]he conveyance of the easement for water flowage and the
conveyance of sand removal rights in the instant case are not

conveyances of land creating a fee within the scope of the first

clause of Wis. Stat. § 706.10(3)."                       Borek, 328 Wis. 2d 613, ¶60.



       Neither the majority nor the dissent in Borek noted that
       5

"land"   is   a  statutorily-defined term.     Wisconsin  Stat.
§ 990.01(18) notes:     "'Land' includes lands, tenements and
hereditaments and all rights thereto and interests therein."
Given this definition, a deed granting an easement could be a
conveyance of land because the deed creates a "right[]" or
"interest[]" in land. Regardless, the deed would not create or
convey a fee.

                                                 10
                                                                      No.    2020AP925.rgb


       ¶25    The    second      clause    applies     more    broadly       to     "every

conveyance."         Wis. Stat. § 706.10(3).            Notably, an easement is

not an "estate[.]"            Borek, 328 Wis. 2d 613, ¶66.                  "This court

has repeatedly affirmed that an easement 'does not create an

estate in land,' but rather 'a right to use the land of another

for a special purpose not inconsistent with the general property

in    the    owner.'"       Id.,     ¶58   (quoting    Hunter     v.    McDonald,        78

Wis. 2d 338,        344,    254     N.W.2d 282     (1977)).           "[A]     right    or

privilege is not an estate.                The grantor of an easement is not

passing an estate."           Id., ¶66.         A grantor, however, may convey

an "interest" in an easement.              Id., ¶67.       Therefore:

       [I]f an easement holder conveys the easement, the
       entire interest the grantor holds in the easement is
       transferred, unless there is a different expressed
       intent or necessary implication.      If, however, the
       holder of the easement owns less than a full interest—
       —let us say she owns a one-half interest in the
       dominant estate and thus a one-half interest in the
       easement——she then conveys all of her one-half
       interest unless a different intent shall appear
       expressly or by necessary implication.
Id.     While the second clause applies to easements, it was no
more relevant in Borek than the first.                     The focus of the case

was    on    the     type   of     interest      (personal      or     transferrable)

initially       created,       not     whether       the      interest        had      been

subsequently transferred in full.                Id., ¶78.

       ¶26    Because the first clause does not apply, it does not

foreclose      the    Cobbs'       argument     that   the     lack     of     words     of

inheritance in the deed indicates King's predecessors received a

personal, non-transferrable easement.                  The second clause is not
particularly relevant either because if King's predecessors did

                                           11
                                                                No.    2020AP925.rgb


not receive a transferrable right, no reason exists to even

consider whether the Hessils' conveyance of the dominant estate

to King also transferred their easement.                As the Cobbs put it,

"Wis. Stat. § 706.10(3) fails to apply because its second clause

confirmed only what King received, not what the Hessils (his

grantors)   acquired."           Instead    of   recognizing   the    independent

nature of the first and second clause, the Borek majority melded

the clauses together.

      ¶27   "The [Borek] majority bypasse[d] the precise language

and     structure     of     Wis.     Stat.      § 706.10(3)     and      breezily

paraphrase[d] the two clauses[.]"                Id., ¶68.     The majority is

difficult to follow, but as Chief Justice Abrahamson summarized:

      The majority's construction seems to use words of the
      first clause addressing words of inheritance to modify
      the second clause.     At the same time the majority
      takes the words "unless a different intent shall
      appear," which appears only in the second clause, and
      construes them to modify the first clause.
Id., ¶71.    Stated differently:

      [T]he majority mixes and matches words from the two
      clauses of Wis. Stat. § 706.10(3) to conclude (1) that
      words of inheritance shall not be necessary in any
      conveyance of lands, of an estate, or of an interest
      in land; (2) that every conveyance of an interest in
      land automatically implies words of inheritance (that
      is, that every conveyance of an interest in land
      includes the right of the grantee to transfer the same
      interest in the future); and (3) that a different
      intent, such as the intent that the conveyed interest
      in land be nontransferable, must appear expressly or
      by   necessary  implication  in   the  terms   of  the
      conveyance.
Id., ¶70.     At other points, the majority also seemed to read
words into the statute.             Id., ¶69 ("The majority substitutes

'full    title'     for    the   words     'estate'   and    'interest.'        The
                                           12
                                                                   No.   2020AP925.rgb


majority does not explain why the words 'estate' and 'interest'

can be transformed into the words 'full title' and does not

explain the significance of the words 'full title.'").                            "This

interpretation contravenes the plain text of the statute."                         Id.,

¶71.

       ¶28     The Borek majority "usurped the legislative function"

when it chose to "rewrit[e] the statute."                    St. Augustine Sch. v.

Taylor,       2021     WI   70,    ¶125,     398   Wis. 2d 92,     961   N.W.2d 635

(Rebecca Grassl Bradley, J., dissenting).                     Having misconstrued

the statute, this court should not sidestep its duty to restore

its meaning.           Id. ("The majority's refusal to correct Vanko's

irrefutably          erroneous     interpretation       of   the   law   'does      not

comport with our duty [to exercise our constitutionally-vested

'judicial      power']      because     it   elevates    demonstrably      erroneous

decisions——meaning decisions outside the realm of permissible

interpretation——over the text of . . . duly enacted . . . law."

(quoting Gamble v. United States, 587 U.S. __, 139 S.Ct. 1960,

1981       (2019)    (Thomas      J.,   concurring))     (modifications      in    the
original)).

            Error 2:    Misapplying the Borrowed-Statute Doctrine

       ¶29     The majority in Borek started its statutory analysis

by giving undue weight to pseudo-legislative history disguised

as statutory history.6             The majority noted a predecessor statute

       Statutory history is a part of a proper "plain meaning
       6

analysis"; legislative history is not.    See generally Brey v.
State Farm Mutual Automobile Ins. Co., 2022 WI 7, ¶¶20-21, 400
Wis. 2d 417, 970 N.W.2d 1 (explaining "[s]tatutory history,
which involves comparing the statute with its prior versions,
'may . . . be used as part of a "plain meaning analysis"'" while
"legislative history," which is primarily "the byproduct of
                               13
                                                                    No.     2020AP925.rgb


to Wis. Stat. § 706.10(3) was partly based on a New York statute

enacted in 1835.               Borek, 328 Wis. 2d 613, ¶19 (majority op.)

(quoting 1 N.Y. Rev. Stat. pt. 2, ch. 1, tit. 5, § 1 (1835)).

It came to this conclusion based on an annotation in an 1889

codification           of    the      Wisconsin    statutes,     which    stated     the

predecessor statute had been composed partly "with additions of

words from the New York statute to give it full effect."                            Id.,

¶18 (quoting the annotation).

       ¶30      Chief       Justice    Abrahamson's      dissent   provides     a   more

detailed historical analysis.                     As she explained, in 1874 the

Wisconsin legislature adopted "the near-verbatim equivalent of

the first clause of the present [Wis. Stat.] § 706.10(3)."                          Id.,

¶74 (Abrahamson, C.J., dissenting).                     "In 1878, the legislature

then amended the statute.                  It added additional language that

would become the forerunner of the second clause of the present

version of § 706.10(3).                 The legislative history thus confirms

that       §   706.10(3)      is   composed       of   two   distinct    clauses    with

distinct origins and independent operation."                    Id., ¶75.
       ¶31      Well    after      1878,   New     York's    intermediate     appellate

court purportedly held "an easement" is "an estate in fee" under

the New York statute.7                Id., ¶19 (majority op.) (quoting Whitney

legislation" does not evidence plain meaning (quoted sources
omitted)); Wis. Judicial Comm'n v. Woldt, 2021 WI 73, ¶81, 398
Wis. 2d 482, 961 N.W.2d 854 (Rebecca Grassl Bradley, J.,
concurring/dissenting) (distinguishing statutory history from
legislative history).

       The Borek majority, or at least some of its members, may
       7

have been operating under a common, yet faulty, assumption. New
York's high court is called the "New York Court of Appeals."
Its lower court is called the "New York Supreme Court," which
consists of a trial division and an appellate division.
                                14
                                                                No.   2020AP925.rgb


v.   Richardson,      13   N.Y.S. 861,     862   (N.Y.   Gen.     Term    1891)).

Oddly,   this   New    York   case,   Whitney,     takes   center        stage   in

Borek's analysis.

      ¶32   The majority appears to have relied on a corrupted

version of the "Borrowed-Statute Doctrine."              See Garner et al.,

The Law of Judicial Precedent, at 716.              According to a leading

treatise, this doctrine holds:

      When one state enacts another state's statutory
      language that has a settled judicial interpretation,
      it   is    sometimes   presumed   that    the   settled
      interpretation is adopted with the statute. But this
      overstates the matter:   properly viewed, the decision
      of the source state's high court on a point concerning
      the statute are merely persuasive precedents and are
      not binding on the courts of the borrowing state.




     The majority noted the decision was from "the Supreme Court
of New York," suggesting it wanted to highlight the prestige of
that   institution  to   increase   the persuasiveness   of  its
reasoning.   Borek Cranberry Marsh, Inc. v. Jackson Cnty., 2010
WI 95, ¶19, 328 Wis. 2d 613, 785 N.W.2d 615 (citing Whitney v.
Richardson, 13 N.Y.S. 861, 862 (N.Y. Gen. Term 1891)). Compare
Bryan A. Garner et al., The Law of Judicial Precedent 243 (2016)
("A court's rank and standing are important in considering a
precedent's weight.    Great deference is paid to those courts
possessing an acknowledged reputation for learning and ability
or a special and intimate familiarly with the branch of the law
to which the decision in question relates.") and id. at 655
("Whether construing a state's constitution, statutes, or
regulations, or for that matter developing common law, the state
high court has the final say——and thus final authority——over the
interpretation of its own state's laws."), with id. at 253
("Opinions of trial and other inferior courts generally rank low
on the scale of authority but may be followed by higher courts
or courts of another jurisdiction when no precedent exists or
for other special reasons.").      This notation, however, only
serves to weaken the majority's reasoning——to place such weight
on a decision from another state's intermediate appellate court
is unusual.

                                      15
                                                                 No.    2020AP925.rgb


Id.     This doctrine derives from the (questionable) presumption

that    when    a   state's    legislature      adopts    a    statute      based   on

language in another state's statute, it is aware of how that

language has been interpreted and desires that interpretation to

be applied in its state.             See id. at 717.           Multiple problems

imbue the Borek majority's application of this doctrine.

       ¶33     First, the borrowed-statute doctrine does not apply

unless the other state's interpretation was rendered before the

statute was enacted.             Id. at 722 ("The doctrine should never

apply    to     judicial      interpretations      of    the     source      statute

occurring after its adoption."             (emphasis added)); 2B Sutherland

Statutory Construction § 52:2 (7th ed. updated Nov. 2021) ("When

the state of origin interprets a statute after the adopting

state    statute     has   been    enacted,     courts    do   not     presume      the

adopting state also adopted the subsequent construction.").                         The

reason why is clear:          a legislature does not have a crystal ball

that tells it how some future court in another state will decide

a case, so it obviously is not basing statutory language on that
future    decision.        See    Garner   et   al.,     The    Law    of   Judicial

Precedent, at 722; see also Goodell v. Yezerski, 136 N.W. 451,

452 (Mich. 1912) (explaining the borrowed-statute doctrine had

no application "because the statute under consideration did not

receive judicial construction [in the source state] . . . until

long after its adoption by this state").

       ¶34     Wisconsin Stat. § 706.10(3)'s predecessor was adopted

in 1878 (according to the Borek majority), and Whitney, the New
York Supreme Court decision on which it relies, was decided over

                                       16
                                                                                     No.   2020AP925.rgb


a decade later in 1891.                      Whitney, the Borek majority claimed,

was based on a New York Court of Appeals decision, but even that

decision was rendered in 1888——a full decade after the statutory

enactment.          Borek,        328       Wis. 2d 613,           ¶19    (citing          Whitney,    13

N.Y.S. at       862        (citing       Nellis         v.    Munson,          15     N.E. 739,       741

(1888))).       For this reason alone, the New York cases are no more

persuasive than decisions from any other state——notwithstanding

the Borek majority's fallacious claim that they deserve special

weight because Wisconsin's statute was based on New York's.                                           See

id.,    ¶21;      see      also      Goodell,       136       N.W. at         452     (rejecting       an

argument to apply the borrowed-statute doctrine and noting the

opinion      from       the       source         state       "should          receive       just     that

consideration as authority to which it would be entitled under

ordinary       circumstances");               Sutherland            § 52:2          ("A      subsequent

construction          in       the    state       of     origin          is     never       more     than

'persuasive,'           and       usually         has        no    more        weight        than     the

interpretation              of        any        similar           statute           from      another

jurisdiction.").
       ¶35     Second,         Whitney       is    an    intermediate               appellate       court

decision.         The borrowed-statute doctrine does not apply (or at

least    applies        with         much    less      force)       to    decisions           of    lower

courts——regardless of when they were rendered.                                       Garner et al.,

The    Law   of     Judicial          Precedent,         at       722;    see       also     Sutherland

§ 52:2    ("Decisions            from       intermediate           courts       in    the     state    of

origin, and from administrative tribunals, have less effect than

those of the highest court, because states normally adopt only
decisions      from        a     court      of    last        resort      when        they    adopt     a

                                                   17
                                                              No.    2020AP925.rgb


statute.").           Intermediate      appellate      courts        decide     an

extraordinary number of cases, and whether a state legislature

is    aware    of   its   own   state    intermediate    appellate       court's

decisions     is    questionable——let    alone   those   of   another       state.

See Friends of Frame Park, __ Wis. 2d __, ¶¶57–68;                     see also

Lewis v. State, 256 P. 1048, 1049–50 (Ariz. 1927) ("It is the

general rule that when we take a statute from a sister state we

take it with the interpretation previously placed upon it by the

court of last resort of that state.              This, however, is not an

absolute rule, and if we think the construction so given is not

consonant with common sense, reason, and our public policy, we

are not absolutely bound to accept it.             Still less are we bound

when the decision is one of an intermediate appellate court, and

rendered after we have adopted the statute."             (internal citation

omitted)); Given v. Owen, 175 P. 345, 346 (Okla. 1918) ("The

decision was handed down July 8, 1898, long after the adoption

of the Kansas Code of Procedure by the territory of Oklahoma;

for   which    reason,    and   the   additional    reason    that    the     court
rendering the opinion was not a court of last resort in the

state of Kansas, this court will not hold itself bound by the

construction promulgated.").

      ¶36     Third, the Borek majority misread Whitney and Nellis.

Whitney did not interpret the New York statute.                      Borek, 328

Wis. 2d 613, ¶77 (Abrahamson, C.J., dissenting).                    In fact, it

said very little on the topic at all.              While the Borek majority

leaves the impression Whitney thoroughly analyzed this issue,



                                        18
                                                                          No.   2020AP925.rgb


the entire discussion of the statute is little more than a quote

of the statutory text followed by a conclusory statement:

       1 Rev. St. 748, § 1, is as follows: "The term 'heirs'
       or other words of inheritance shall not be requisite
       to create or convey an estate in fee, and every grant
       or devise of real estate, or any interest therein,
       hereafter to be executed, shall pass all the estate or
       interest of the grantor or testator, unless an intent
       to pass a less estate or interest shall appear by
       express terms, or be necessarily implied in the terms
       of such grant."   In Nellis v. Munson, 108 N. Y. 453,
       15 N. E. Rep. 739, it was adjudged that an easement to
       carry water across the lands of another, for the
       benefit of the dominant estate, is an interest in fee
       or of the freehold, within the meaning of the statute.
       In that case the instrument was not acknowledged or
       recorded. It was therefore held to be void as against
       the purchaser. In the case at bar the instrument was
       both acknowledged and recorded.   The omission of the
       words "heirs or assigns" did not limit the extent of
       the grant. Nicoll v. Railroad Co., 12 N. Y. 121; Cole
       v. Lake Co., 54 N. H. 242, 243–278; Kirk v.
       Richardson, 32 Hun, 434, 435.
Whitney,      13       N.Y.S. at      862–63.        The    word    "easement"      appears

exactly once in the entire opinion, in a passing reference to

another case.           This passage is far from "sound reasoning" worthy

of deference.           Garner et al., The Law of Judicial Precedent, at
164;    see    also       Friends      of     Frame    Park,       __    Wis. 2d __,     ¶66

(explaining        a    case's     persuasiveness          stems   from    "the    decisive

nature of the conclusions announced, and the deliberation and

care with which they have been investigated"                               (quoting John

Cleland Wells, A Treatise on the Doctrine of Res Adjudicata and

Stare Decisis 535 (1878))).

       ¶37    Nellis       is    no    more     on    point.        As     Chief    Justice

Abrahamson noted in dissent, that case did not interpret the New
York statute on which the Wisconsin statute was partly based.

                                              19
                                                                    No.    2020AP925.rgb


Borek,     328     Wis. 2d 613,      ¶79.         Nellis       interpreted     another

statute, on a related subject matter, which stated:

    Every grant in fee or of a freeehold estate shall be
    subscribed and sealed by the person from whom the
    estate or interest conveyed is intended to pass, or
    his lawful agent.   If not duly acknowledged previous
    to its delivery, . . . its execution and delivery
    shall be attested by at least one witness; or, if not
    so attested, it shall not take effect, as against a
    purchaser or incumbrancer, until so acknowledged.
3 N.Y. Rev. Stat. § 137 (as quoted in Nellis, 15 N.E. at 740).

An interpretation of a different statute, notwithstanding its
similar subject matter, does not trigger the borrowed-statute

doctrine.        See Garner et al., The Law of Judicial Precedent, at

718 ("For the doctrine to have any persuasive force, the statute

in the adopting state must be precisely the same as the one in

the source state."          (emphasis added)).

    ¶38     On     a    similar    note,    the   Borek    majority       acknowledged

Wis. Stat. § 706.10(3) was revised and renumbered in 1969, but

declared    the        changes    "appear[ed]"     to     be    merely    "stylistic"

edits.     Borek, 328 Wis. 2d 613, ¶20 (majority op.).                       The 1969

law revised the statute as follows:

    In conveyances of lands, words of inheritance shall
    not be necessary to create or convey a fee, and every
    conveyance grant of lands or any interest therein
    shall pass all the estate or interest of the grantor,
    unless a different the intent to pass a less estate or
    interest shall appear expressly by express terms or by
    be necessary implication necessarily implied in the
    terms of such conveyance grant.

Created by comparing 1969 Wis. Act 285, § 28, with Wis. Stat.
§ 2206 (1878) (as quoted in Borek, 328 Wis. 2d 613, ¶18).                        These

changes are substantive, not merely stylistic.                      Regardless, the
                                           20
                                                                         No.       2020AP925.rgb


text    of   the        statute    the     court       interpreted       in        Borek     was

substantially different from the text of the statute purportedly

interpreted        by    the     New    York        courts,   as    even       a     "cursory"

comparison of the two reveals.                  See Borek, 328 Wis. 2d 613, ¶22

(acknowledging a "cursory reading § 706.10(3) might suggest that

its provisions do not govern easements").

                                                  1 N.Y. Rev. St. 748, § 1 (as
       Wis. Stat. § 706.10(3)                          quoted in Whitney)
                                                The term 'heirs' or other words
                                                of inheritance shall not be
In conveyances of lands words                   requisite to create or convey
of inheritance shall not be                     an estate in fee, and every
necessary to create or convey a                 grant or devise of real estate,
fee, and every conveyance shall                 or    any   interest    therein,
pass all the estate or interest                 hereafter to be executed, shall
of   the   grantor   unless   a                 pass all the estate or interest
different intent shall appear                   of the grantor or testator,
expressly   or   by   necessary                 unless an intent to pass a less
implication in the terms of                     estate or interest shall appear
such conveyance.                                by   express   terms,    or   be
                                                necessarily   implied   in   the
                                                terms of such grant.

       Error 3:     Giving Too Much Weight to the Borrowed-Statute
                                  Doctrine
       ¶39   The    Borek       majority    failed       to   recognize        the     limited

reach of the borrowed-statute doctrine.                       Justice Antonin Scalia

and Bryan A. Garner have called the canon "dubious[.]"                                       See

Antonin      Scalia       &     Bryan    A.         Garner,   Reading          Law:          The

Interpretation          of     Legal    Texts       325–26    (2012).          They        asked

rhetorically, "[h]ow is the competent lawyer (or the court, for

that matter) to know that a statute has been 'copied' from that

of another state?"              Id. at 326.            As they explain, resort to

legislative history is often inappropriate.                        Id.



                                               21
                                                                       No.     2020AP925.rgb


     ¶40    Whether       the    borrowed-statute           doctrine       can    even     be

considered     an   intrinsic      source       of   statutory       meaning,       as    the

Borek majority seemed to treat it,8 is doubtful.                               Indeed, at

least one list of canons catalogs the doctrine under "extrinsic

source    canons."        See    William    N.       Eskridge,     Jr.     &     Philip    P.

Frickey, Foreword, Law as Equilibrium, 108 Harv. L. Rev. 26, 100

(1994).       The doctrine exists as a particular application of

legislative history, which may occasionally be useful to resolve

an ambiguity.       See Garner et al., The Law of Judicial Precedent,

at   717–18    ("[T]he      borrowed-statute            doctrine      is       actually     a

tenuous     canon    of    construction          that       typically        requires     an

extensive     use    of    legislative          history      (which      is      hardly    a

recommendation for it in the eyes of traditionalists).                            Although

some will consider the doctrine helpful as an occasional aid in

statutory construction, it should never bind the courts when

other    interpretative         tools   indicate        a   better    interpretation.

The U.S. Supreme Court has viewed the principle this way[.]").




     8 The Borek majority reasoned, "if there were any doubt
[about the meaning of Wis. Stat. § 706.10(3)], courts in other
states with similar statutes, including the New York statute
upon which ours was based, have construed this language to apply
to easements as well as conveyances of land." 328 Wis. 2d 613,
¶21.   This statement indicates the court merely used the New
York decisions to confirm § 706.10(3)'s plain meaning; however,
the opinion read as a whole negates this possibility.        The
opinion does not lead with a textual analysis; it dives right
into legislative history to establish the Wisconsin Legislature
considered the New York statute (although it did not adopt the
statute verbatim), then it discusses the New York cases, and
only then does it try to provide a rationale grounded in the
text of the statute. Id., ¶¶17–22.

                                           22
                                                                           No.    2020AP925.rgb


       ¶41      Additionally,           overreliance       on     the    borrowed-statute

doctrine        is     inconsistent      with     this    court's       general       hesitancy

toward       comparative         law.      Even      if    two    states      have      similar

statutes, they may have vastly different methods of statutory

interpretation.           "The hard truth of the matter is that American

courts          have     no      intelligible,            generally       accepted,          and

consistently applied theory of statutory interpretation."                                Henry

M. Hart & Albert M. Sacks, The Legal Process 1169 (William N.

Eskridge, Jr. & Philip P. Frickey eds., 1994).                            While Wisconsin

courts have long employed textualism, not every state does.                                  See

generally Daniel R. Suhr, Interpreting Wisconsin Statutes, 100

Marq. L. Rev. 969 (2017) (explaining the general consensus among

Wisconsin            judges      to      employ       textualism         is      a      notable

accomplishment).              "This court has no apprehension about being a

solitary beacon in the law if our position is based on a sound

application of this state's jurisprudence."9                            Johnson Controls,

Inc.       v.   Employers        Ins.    of   Wausau,        2003   WI 108,          ¶100,   264

Wis. 2d 60, 665 N.W.2d 257.
       ¶42      The      Borek        majority       never       declared        Wis.     Stat.

§ 706.10(3) ambiguous, so resort to extrinsic sources as the


       The Borek majority stated in conclusory fashion that
       9

"[o]ther states with nearly identical language have similarly
interpreted their statutes to include easements as well as
conveyances of land."     328 Wis. 2d 613, ¶19 n.9 (citing two
cases from the Iowa Supreme Court and one from the Missouri
Court of Appeals). Three cases from two states falls far short
of a thorough survey. Regardless, these cases are not on point.
Id., ¶79 n.15 (Abrahamson, C.J., dissenting) ("The majority's
reference to case law from other jurisdictions is inapposite.
The statutes are not the same as Wis. Stat. § 706.10(3).    The
cases revolve around the words 'heirs' or 'assigns.'").

                                                23
                                                                             No.    2020AP925.rgb


basis    for    interpreting            the     statute       is    impermissible.              The

opinion seems to search for ambiguity, but none exists.                                         See

Lamar Cent. Outdoors, LLC v. Div. of Hearings & Appeals, 2019

WI 109,    ¶18,        389    Wis. 2d 486,           936      N.W.2d 573       ("[S]tatutory

interpretation         involves         the   ascertainment           of    meaning,          not    a

search for ambiguity."              (quoted source omitted)).

                  Error 4:         Guessing Legislative "Intent"
     ¶43       Much     of    the       Borek     opinion          either     implicitly            or

explicitly seeks to determine legislative intent.                                  Its emphasis

on the borrowed-statute doctrine is but one example.                                      As one

court recognized, "the purpose of the borrowed-statute doctrine

is to predict what the Legislature intended when it enacted a

substantive law."            Antilles Sch., Inc. v. Lembach, 64 V.I. 400,

420 (2016) (cited source omitted).

     ¶44       The majority concluded the 1969 changes "appear[ed]"

stylistic because it was "unable to find any evidence, textual

or extra-textual, that these revisions reflected a legislative

intent    to    change       the    meaning      of     the    statute."            Borek,      328
Wis. 2d 613,          ¶20    (emphasis        added).              This     court       has    long

disavowed reliance on so-called "legislative intent," the search

for which leads to pure judicial activism.                            See, e.g., Townsend

v.   ChartSwap,        LLC,    2021       WI 86,        ¶24,       399     Wis. 2d 599,         967

N.W.2d 21 (noting the court of appeals erred by relying on "its

perception      of     legislative        intent        when       construing       a    statute"

instead    of    focusing          on   the     words      "the     legislature          actually

enacted into law" (quoting State v. Fitzgerald, 2019 WI 69, ¶30,
387 Wis. 2d 384, 929 N.W.2d 165)).

                                                24
                                                                   No.    2020AP925.rgb


      ¶45     The very idea that legislative intent is even possible

to determine is a legal fiction:

      The notion that you can pluck statements from a couple
      of legislators or even from a committee report, which
      is usually written by some teenagers, and . . . very
      often not even read by the committee, much less read
      by the whole House, much less less read by the other
      House, . . . [and presume the statements] somehow
      [are] reflective of the intent of the whole Congress
      and of the President . . . it truly is the last
      surviving fiction in American law.
Clean Wis., Inc. v. Wis. Dep't of Natural Res., 2021 W I71, ¶90,

398   Wis. 2d 386,         961   N.W.2d 346    (Rebecca    Grassl      Bradley,    J.,

dissenting)        (quoting      Hoover   Inst.,      Uncommon    Knowledge       with

Justice     Antonin      Scalia,    YouTube,     at   17:40    (Oct.      30,   2012),

https://www.youtube.com/watch?v=DaoLMW5AF4Y                   (modifications        in

the original));          see also     Hinrichs v. DOW Chemical Co., 2020

WI 2,      ¶103,   389     Wis. 2d 669,    937     N.W.2d 37     (Rebecca       Grassl

Bradley,       J.,       concurring/dissenting)         (calling         "legislative

intent" a fiction).

      ¶46     Even    if     courts    could     somehow      divine     legislative

intent, the Borek majority's claim that courts could determine

it based on a lack of "extra-textual" evidence is extraordinary,

particularly given the scant state of most Wisconsin legislative

drafting files from the mid-twentieth century (and which do not

exist at all for laws passed in the nineteenth century).10                         The

      10Legislative history research, particularly for older laws
in Wisconsin, is a notoriously difficult exercise. See Michael
J. Keane & Kristina Martinez, Researching Legislative History in
Wisconsin, Wisconsin Briefs from the Legislative Reference
Bureau,           updated          Nov.         2014,          1,
http://lrbdigital.legis.wisconsin.gov/digital/collection/p16831c
oll2/id/1238/rec/1 ("Researching the legislative history of a
Wisconsin statute involves several practical obstacles.       The
                                25
                                                               No.    2020AP925.rgb


Borek majority never cited anything from the 1969 drafting file

indicating the changes were stylistic; notably, its conclusory

statement was prefaced with the word "appear":                       "the changes

appear merely stylistic."           Borek, 328 Wis. 2d 613, ¶20 (emphasis

added).

      ¶47   The majority also ignored one particularly important

intrinsic source, which the dissent mentioned.                 Wisconsin Stat.

§ 706.001(3) provided then (and provides now), "[t]his chapter

shall be liberally construed, in cases of conflict or ambiguity,

so as to effectuate the intentions of parties who have acted in

good faith."      The Borek majority "violate[d] this specific rule

of   construction      by   defeating      the   intent   of   the    parties   as

manifest    in   the   terms   of   the    document   itself."        Borek,    328

Wis. 2d 613, ¶73 (Abrahamson, C.J., dissenting).




legislative process in Wisconsin, as in many states, is not
geared toward documenting legislative intent.       Many of the
resources commonly associated with legislative intent research
with respect to the United States Congress have no counterpart
in the Wisconsin Legislature.    There is no verbatim record of
floor speeches.     There are no formal reports of standing
committees indicating the reasons why legislation should be
enacted.    There is no transcript of committee proceedings.
Without those resources, documentation of legislative intent
must rely on other resources which are not necessarily relevant
to intent, are often not useful, and usually must be interpreted
in order to be helpful to the researcher at all."); see also
Glendon M. Fisher, Jr. & William J. Harbison, Trends in the Use
of Extrinsic Aids in Statutory Interpretation, 3 Vand. L.
Rev. 586, 591 (1950) ("In contrast with the situation in the
Federal Government is that to be found in the average state,
where almost no legislatively-created extrinsic aids are
available to assist the courts in interpreting statutes.").

                                          26
                                                                         No.    2020AP925.rgb


                      B.    Stare Decisis Is Not Absolute

       ¶48 Reflexively cloaking every judicial opinion with
       the adornment of stare decisis threatens the rule of
       law, particularly when applied to interpretations
       wholly unsupported by the statute's text.
Manitowoc Cnty. v. Lanning, 2018 WI 6, ¶81 n.5, 379 Wis. 2d 189,

906    N.W.2d 130       (Rebecca            Grassl     Bradley,        J.,     concurring).

"[S]tare     decisis       is    a    judicially-created          policy       and    'not   an

inexorable command;' for this reason, we will overturn precedent

if    it   is    objectively          wrong."         Friends     of    Frame        Park,    __

Wis. 2d __, ¶64 (quoting Johnson Controls, 264 Wis. 2d 60, ¶97).

The majority in this case allows an erroneous interpretation of

a statute to prevail over the statute's actual text; however,

"[w]e cannot mistake 'the law' for 'the opinion of the judge'

because      'the     judge      may       mistake    the      law.'"        Johnson,        400

Wis. 2d 626,        ¶259    (quoting            Introduction,     William       Blackstone,

Commentaries *71).              "[W]e do more damage to the rule of law by

obstinately         refusing         to    admit     errors,     thereby       perpetuating

injustice, than by overturning an erroneous decision."                                 Friends

of Frame Park, __ Wis. 2d __, ¶65 (quoting State v. Roberson,
2019 WI 102, ¶49, 389 Wis. 2d 813, 935 N.W.2d 813).

       ¶49      Borek's analysis is "unsound in principle" because it

employed an approach to statutory interpretation inconsistent

with the textual approach reaffirmed in Kalal.                          Id., ¶95 (citing

Kalal, 271 Wis. 2d 633).                    "Kalal was a 'watershed decision in

the   modern      history       of        the   Wisconsin   Supreme      Court'        and    is

Wisconsin's 'most cited case of modern times.'"                                Clean Wis.,
Inc., 398 Wis. 2d 386, ¶86 (quoting Suhr, Interpreting Wisconsin

Statutes, at 969–70).                By one scholar's count, as of 2017, "the
                                            27
                                                                             No.    2020AP925.rgb


case ha[d] already been cited in over 800 subsequent published

decisions        of        Wisconsin's        appellate          courts[.]"                Suhr,

Interpreting          Wisconsin       Statutes,         969.          Strikingly,          Borek

contains not a single reference to Kalal.

    ¶50        Borek    is     an    outlier.          Even    if     Borek        reached   the

correct       outcome,        its    analysis       demands          reconsideration         and

correction.          Allowing Borek to stand embeds this court's error

in the law.       See Thomas Hobbes, Leviathan 192 (Richard Tuck ed.,

Cambridge Univ. Press 1991) (1651) ("No man's error becomes his

own Law; nor obliges him to persist in it.                              Neither (for the

same reason) becomes it a Law to other Judges.").

    ¶51        While       property     owners         who    have     structured          their

decisions      around        Borek   have     a    reliance      interest,          Wisconsin's

interest in correct interpretations of the law is paramount in

preserving the rule of law.                   The deed in this case pre-dates

Borek,    as    do     all    conveyances,        so    neither       party        can   claim   a

reliance interest.              As for other deeds that post-date Borek,

this court could apply its holding prospectively.
         C.     The Majority's Erroneous Exercise of Discretion

    ¶52        This case presents a compelling issue, worthy of this

court's    reconsideration.              No       other      court    in     the     state   can

address the problem this court created.                          "Dismissing a case as

improvidently granted is thankfully an uncommon occurrence in

this court."          Fond Du Lac Cnty. v. S.N.W., 2021 WI 41, ¶2, 396

Wis. 2d 773,         958     N.W.2d 520       (mem)       (Ann       Walsh     Bradley,      J.,

dissenting from the opinion dismissing the petition for review
as improvidently granted).               To grant a petition is to recognize

                                              28
                                                                 No.   2020AP925.rgb


a case as important and parties "expend[] substantial effort and

resources" to inform our decisionmaking.                Id., ¶3.

       ¶53   The      majority's     decision      to     declare      this    case

improvidently granted is peculiar.               The majority must believe

one of two faulty premises:              (1) Borek is clearly correct; or

(2) even if Borek is questionable, stare decisis necessitates

adherence      to    it.   Borek   is    clearly     incorrect.        Its    faulty

reasoning produced a misinterpretation of law.                       No principle

forming the doctrine of stare decisis compels upholding Borek.

                               IV.      CONCLUSION

       ¶54   Stare decisis does not create rigid rules that cement

faulty interpretations of law.                Consistency for consistency's

sake unavoidably perpetuates injustice.                  The majority in this

case   fails    to    recognize    the   limited     role   of     stare   decisis,

leaving the impression that once an issue has been decided, the

decision may never be reexamined.

       ¶55 In the matter of reforming things, as distinct
       from deforming them, there is one plain and simple
       principle; a principle which will probably be called a
       paradox.    There exists in such a case a certain
       institution or law; let us say, for the sake of
       simplicity, a fence or gate erected across a road.
       The more modern type of reformer goes [happily] up to
       it and says, "I don't see the use of this; let us
       clear it away." To which the more intelligent type of
       reformer will do well to answer:    "If you don't see
       the use of it, I certainly won't let you clear it
       away.   Go away and think.    Then, when you can come
       back and tell me that you do see the use of it, I may
       allow you to destroy it."
G.K. Chesterton, The Thing:              Why I am Catholic 27 (Dodd, Mead

and Co., Inc. 1930).         Properly understood, stare decisis should
be applied as Chesterton's more intelligent type of reformer

                                         29
                                                                 No.   2020AP925.rgb


would have it.        Bartlett v. Evers, 2020 WI 68, ¶203–04, 393

Wis. 2d 172, 945 N.W.2d 685 (Kelly, J., concurring/dissenting).

Making this analogy, Justice Daniel Kelly explained the purpose

of stare decisis:        "To remind us that those who came before were

diligent and capable in their work, and that in doubtful matters

it is best to leave settled things settled unless there is a

clear and present need to do otherwise."                    Id., ¶203.        An ill-

reasoned   court    opinion      should    not    be   "a   permanent    fence[.]"

Id., ¶204.        When an answer can be given to Chesterton's more

intelligent type of reformer, that is, when a later court can

identify precisely how an earlier court went wrong, the fence

may come down.

    ¶56    The Borek majority erected a fence where one did not

belong.      In   this   case,    the     majority     reinforces      that    fence,

without so much as an explanation.               I respectfully dissent.




                                          30
                                                  No.   2020AP925.bh



    ¶57   BRIAN HAGEDORN, J.   (dissenting).   I dissent because

I would address the questions presented rather than dismissing

the case as improvidently granted.




                                1
    No.   2020AP925.bh




1